Citation Nr: 1020975	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  00-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected polycystic ovarian 
syndrome.

2.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to service-connected 
polycystic ovarian syndrome.

3.  Entitlement to service connection for a peripheral nerve 
disorder, to include carpal tunnel syndrome (CTS), claimed as 
secondary to service-connected polycystic ovarian syndrome.

4.  Entitlement to an increased (compensable) evaluation for 
polycystic ovarian syndrome (PCOS).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1975 to July 1989, with 
qualifying service from June 1975 to January 1984.  The 
character of her period of service from January 1984 to July 
1989 has been found to constitute a statutory bar to VA 
benefits for disability from that period of time.

These matters were last before the Board of Veterans' Appeals 
(Board) in April 2009, at which time they were remanded for 
additional development.  In December 2005, the Board denied 
the issues on appeal.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Veteran and VA filed a Joint Motion for Remand 
with the Court.  In a November 2007 Order, the Court remanded 
the claim to the Board for compliance with the instructions 
in an October 2007 Joint Motion for Remand.

As an initial matter, the Board notes that the Veteran wrote 
to VA in October 2001, stating that she was claiming 
entitlement to service connection for major depression, 
rather than any psychosis, and requesting correction to the 
list of issues.  As such, the issue of entitlement to service 
connection for a psychiatric disorder has been 
recharacterized, as reflected on the title page.

The issue of entitlement to service connection for diabetes 
mellitus, to include on a secondary basis to polycystic 
ovarian syndrome has been raised by the record (see February 
2009 informal hearing presentation), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is REFERRED to the AOJ for appropriate action.  

The issue of entitlement to service connection for 
hypertension, to include on a secondary basis to polycystic 
ovarian syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A major depressive disorder did not occur within a period 
of qualifying service, and there is no competent medical 
evidence of record associating any current psychiatric 
disorder with qualifying service or service-connected 
polycystic ovarian syndrome.

2.  Carpal tunnel syndrome (CTS) did not occur within a 
period of qualifying service and there is no competent 
medical evidence of record associating CTS with the Veteran's 
service-connected polycystic ovarian syndrome.

3.  The Veteran's service-connected polycystic ovarian 
syndrome does not require continuous treatment, and has been 
described as asymptomatic.

4.  The Veteran has not provided objective evidence of marked 
interference with employment or frequent periods of 
hospitalization specifically associated with her polycystic 
ovarian syndrome.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a major depressive disorder, to include on a secondary 
basis to service-connected polycystic ovarian syndrome, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2009).

2.  The criteria for the establishment of service connection 
for carpal tunnel syndrome, to include on a secondary basis 
to service-connected polycystic ovarian syndrome, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2009).

3.  The criteria for a compensable evaluation for polycystic 
ovarian syndrome are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
7615 (2009).

4.  The criteria for referral of an extraschedular evaluation 
of service-connected polycystic ovarian syndrome are not met.  
38 C.F.R. §§ 3.321, 3.321(b)(1), 4.71, 4.71(a), Diagnostic 
Code 7615 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in September 2001, prior to the 
March 2002 rating decision, which informed her of the 
requirements needed to establish entitlement to service 
connection.  The Veteran was again informed of these 
requirements, as well as the requirements needed for a claim 
of entitlement to an increased rating, in a March 2005 letter 
that noted what evidence and information she was responsible 
for obtaining and the evidence that was considered VA's 
responsibility to obtain.  

However, the Veteran has not been informed in a separate 
letter as to how VA sets disability ratings and effective 
dates when a claim is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board observes that 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice in a claim for increased rating need 
not be "veteran specific" and need not include reference to 
impact on daily life or rating criteria.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, 22 Vet. App 37 at 9 (2008) (over-ruled on other 
grounds).

The Veteran was informed of the actual criteria for the 
Diagnostic Code under which her service-connected polycystic 
ovarian syndrome has been rated in supplemental statements of 
the case dated November 1999 and October 2009.  While VA 
notice cannot be cobbled together out of unrelated pre- and 
post-decisional documents, such as rating decisions and 
statements of the case (Mayfield v. Nicholson, 444 F.3d 1328 
(Fed Cir. 2006)), a Board decision of December 2005 also 
notified her that the disability rating is determined by 
applying the relevant Diagnostic Code based on the nature of 
the symptoms of the condition and their impact upon 
employment and daily life.  Further, the Board finds that the 
Veteran has not been prejudiced by a lack of proper notice: 
she has submitted numerous statements in support of her 
contentions, has been represented by an attorney and an 
accredited representative, and statements from those 
individuals reflect knowledge of the requirements of a 
successful claim for entitlement to an increased rating. 

The Board therefore finds that the Veteran has had a 
meaningful opportunity to participate in the adjudication of 
her claim such that the essential fairness of the 
adjudication is not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (a claimant's representation by 
counsel "is a factor that must be considered when 
determining whether that appellant has been prejudiced by any 
notice error").  If VA does not provide pre-adjudicative 
notice of any of element necessary to substantiate the claim, 
the burden is on the claimant to show that prejudice resulted 
from a notice error, rather than on VA to rebut presumed 
prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696, 1706 
(2009).  As neither the Veteran nor her representative have 
alleged or shown any prejudice, the Board finds that the duty 
to notify has been met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim and the VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (2009).  The Veteran was afforded 
VA examinations in December 2004, February 2002, and November 
1998.  She has not been afforded a VA examination 
specifically in regard to her claim for service connection 
for a major depressive disorder, she has received multiple 
mental health evaluations in the course of VA treatment.  

Further, in this circumstance, there is no duty on the part 
of VA to provide a medical examination: as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that she has the disorder in question and further 
substantiating evidence suggestive of a linkage between her 
active service and the current disorder.  Although the record 
reflects diagnoses of depression and a depressive disorder, 
there is no evidence -beyond the Veteran's unexplained claims 
of entitlement- suggestive of a linkage between service and 
the disorder.  Here, as in Wells, the record in its whole, 
after due notification, advisement, and assistance to the 
Veteran under the VCAA, does not contain competent evidence 
to suggest that the disorders are related to her military 
service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

As noted above, the Board remanded the claim in April 2009 
for the collection of updated treatment records and Social 
Security Administration (SSA) disability award records.  The 
requested records have been collected and associated with the 
claims file and the issues were readjudicated in October 2009 
before the appeal was returned to the Board.  Thus, the Board 
finds that all actions and development directed in the April 
2009 remand have been completed.  Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); and see Stegall v. West, 11 Vet. 
App. 268 (1998) (noting that VA is required to comply with 
remand orders, but substantial, rather than absolute, 
compliance is required).

The Board also finds that VA has fulfilled the duty to assist 
the Veteran with the development of her claim.  As all 
identified, available evidence pertinent to the claim has 
been obtained, the Board finds that there is sufficient 
evidence on file to make a decision and that VA has complied 
with due process.  Further, the Veteran has had a meaningful 
opportunity to participate in the development of the claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 
3.103 (2009).


Service Connection

The Veteran seeks service connection for a major depressive 
disorder and carpal tunnel syndrome, to include on secondary 
bases to polycystic ovarian syndrome 
( PCOS).  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, a 
veteran prevails in a claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against a veteran's claim that the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury was incurred in 
service is, alone, not enough - there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).


Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.

Major Depressive Disorder

The Veteran has been diagnosed as having a depressive 
disorder, substance abuse disorders, an anxiety disorder, and 
posttraumatic stress disorder (PTSD).  Service treatment 
records do not reflect any diagnoses of, or treatment for, 
any mental disorders.  During a November 1990 general VA 
examination, the Veteran reported that she was not unduly 
anxious.  In July 1992, the Veteran noted on a self-report of 
medical history that she was receiving treatment for anxiety.  

VA treatment records reflect a history of treatment for 
substance abuse.  A November 1998 treatment note reflects 
that the Veteran denied any past psychiatric treatment, but 
stated that she drank alcohol when she felt depressed.

In August 2000, the Veteran was administered screenings for 
PTSD and major depressive disorder, but the results were 
normal.  However, a November 2000 treatment note observes her 
lack of enthusiasm and provides a diagnosis of depression.  A 
March 2001 treatment note observes depression as a health 
problem.  An April 2001 VA treatment note observes that her 
medical problems include depression.  A VA treatment provider 
noted that in June 2001 her mood was depressed and she is 
described as "looks sad" in a July 2001 note, but was noted 
to be less depressed.  An August 2001 note again observes her 
depressed mood.  In October 2001, she was diagnosed with 
chronic depression.  

On a July 2001 self report for a Florida State disability 
determination, the Veteran noted that "since [her] 
depression [she is] not as sociable."  The Florida examiner 
observed that the Veteran was seeking disability benefits 
based, in part, on depression, poor emotional control, anger, 
and mistrust.  The examiner diagnosed cocaine abuse and an 
adjustment disorder with mixed disturbance of emotions and 
conduct that may be partly influenced by drug use.  An 
October 2001 State occupational medicine examiner stated that 
the Veteran attributed all of her psychiatric problems to 
childhood trauma and listed survivor depression as part of 
her past medical history.  However, the October examiner 
noted that he could not make a formal psychiatric diagnosis 
based on the Veteran's provision of "half-truths" to 
examiners, but stated that her medical history suggested that 
physicians believe she was "bipolar," on the basis of prior 
diagnoses of alcohol and substance abuse.  

A November 2001 VA treatment note stated that the Veteran 
appeared angry and depressed with paranoid thinking and 
related all of her problems from childhood to adulthood.  The 
psychologist noted that the Veteran was using cocaine and was 
greatly focused on trauma experienced in childhood/young 
adulthood to justify her substance abuse and emotional 
difficulties.  In December 2001, she was described as mildly 
depressed; she reported experiencing an anxiety attack and 
spoke of childhood/young adult trauma, acquaintances from her 
neighborhood who had died, and a fear of dying from AIDS.

In March 2002, the Veteran self-reported (on her application 
for SSA disability benefits) that she had experienced anxiety 
attacks since April 2000).  A March 2002 SSA note stated that 
the Veteran's VA counselor opined that she was unable to 
handle her own funds.  A May 2002 note states that the 
Veteran reported depression and agitation and stated that her 
limitations are most closely associated with poor 
interpersonal skills.  Notes from an SSA consultant observed 
anxiety, insomnia, and depression, but stated that her 
primary diagnosis was PTSD with anger problems.

In April 2002, the Veteran was seen again for VA substance 
abuse treatment and reported that she was still depressed and 
anxious; she reported that she still had a lot of issues to 
be resolved from childhood to adulthood.  A May 2002 note 
observed that she experienced PTSD with depressed mood and 
chronic anger and irritability as well as an ongoing problem 
with alcohol and cocaine abuse.

A May 2002 SSA functional capacity assessment noted that 
symptoms of PTSD were the primary diagnosis.  In June 2002, 
she was awarded SSA disability benefits on the basis of 
primary diagnoses of anxiety-related disorder, PTSD, and 
anger and irritability and a secondary diagnosis of substance 
addiction disorder.

In December 2003, the Veteran was seen by a VA mental health 
evaluator.  She reported that her depression was worse due to 
personal problems (financial stress and family problems) and 
that she had relapsed to cocaine and alcohol use.  Her 
psychiatric diagnoses were listed as PTSD, cocaine abuse, a 
depressive disorder, and anxiety attacks.  A February 2004 VA 
treatment note reflected psychotherapy counseling with a goal 
of abstinence from alcohol and cocaine.  A June 2004 note 
again listed her psychiatric diagnoses as PTSD, cocaine 
abuse, a depressive disorder, and anxiety attacks.

In May 2006, the Veteran reported for VA treatment, stating 
that she needed assistance with anxiety and depression.  The 
evaluation note observed that the Veteran did not have any 
prior inpatient VA mental health admissions, but had received 
outpatient substance abuse counseling from 2001 to 2004.  Her 
computerized list of VA treatment reflects PTSD (diagnosed in 
May 2002), depression (diagnosed in November 2000), and 
alcohol/cocaine abuse (diagnosed in March/August 2001).

An October 2009 VA psychiatric evaluation reflects that the 
Veteran reported for treatment of anxiety and a new referral 
for substance abuse counseling.  She denied any symptoms of 
psychosis, mania, or depression, but reported anxiety and 
occasional panic attacks.  Her mood was described as anxious 
and the evaluator observed her past psychiatric diagnoses 
(PTSD, cocaine abuse, a depressive disorder, and anxiety 
attacks).  Substance abuse was described as developing while 
she was dealing with manic depressive issues; her mental and 
emotional problems were attributed to trauma experienced at 
age 8.

Although the above history reflects that the Veteran has been 
diagnosed with a depressive disorder, as well as other 
psychiatric conditions, there is no medical evidence relating 
any diagnoses to her active duty service or her service-
connected PCOS.  Specifically, the reports of the October 
2001 Florida State occupational medicine examiner and the 
October 2009 VA mental health evaluator attribute the 
Veteran's current psychiatric diagnoses to trauma she 
experienced as a child and young adult.  None of the 
Veteran's statements to any health examiner attribute any 
mental health issues to her service or to PCOS.  In fact, the 
only evidence of record relating any mental health diagnosis 
to PCOS is the Veteran's claim of entitlement to service 
connection for "major depression" as "secondary" (to 
PCOS).

Although VA cannot ignore a Veteran's testimony, personal 
interest may affect the credibility of evidence.  Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  Further, lay 
statements as to etiology do not constitute competent medical 
evidence that can be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993); also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board 
notes that the 2001 and 2009 opinions referenced above were 
based on review of the Veteran's past treatment history and 
her current symptoms.  As they present clear conclusions with 
supporting data and reasoned medical explanation, the Board, 
per Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), finds 
them credible and more probative that the Veteran's 
unexplained claim that "major depression" exists secondary 
to PCOS.

The Veteran has provided evidence of multiple mental health 
diagnoses, but any relationship between those conditions and 
either service or PCOS is not competent, unsupported, and in 
fact contradicted by her treatment records, including her 
statements (regarding etiology) to health care providers.  
There is no other evidence associated with the claims file 
indicating that the Veteran experiences any current mental 
health disorder as a direct result of service or secondary to 
PCOS.  

As such, the preponderance of the evidence is against the 
claim and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).  Therefore, entitlement to 
service connection for a depressive disorder is not 
warranted.

Carpal Tunnel Syndrome

As noted, the character of the Veteran's period of service 
from January 1984 to July 1989 has been found to constitute a 
statutory bar to VA benefits for disability from that period 
of time.

Service treatment records from the Veteran's qualifying (for 
purposes of VA benefits) period of service from June 1975 to 
January 1984 do not reflect any diagnoses of, or treatment 
for, carpal tunnel syndrome.  However, in October 1984 the 
Veteran was diagnosed with arthralgia (the record does not 
specify a particular area of the body as affected).  A 
November 1984 examination was normal.  

In August 1987, the Veteran reported experiencing numbness of 
both hands and she was diagnosed with probable (subsequently 
confirmed) carpal tunnel syndrome.  In September, October, 
November, and December 1987, she was treated for tingling, 
burning pain over the anterior aspect of both her forearms, 
diagnosed alternately as carpal tunnel syndrome and 
fibrositis.  A March 1988 service treatment record stated 
that she had mild fibrositis with carpal tunnel syndrome.

A November 1990 VA examiner diagnosed the Veteran with, among 
other symptoms, painful wrists.  In November 2000 she 
reported experiencing a burning pain in the wrist, radiating 
to the elbow.

The August 2001 Florida State disability examiner included 
carpal tunnel syndrome in the Veteran's list of diagnoses.  
An August 2001 VA substance abuse treatment note also listed 
carpal tunnel syndrome as a health problem.

In February 2002, the Veteran was afforded a VA neurological 
examination to determine whether carpal tunnel syndrome 
existed on a secondary basis to PCOS.  The examiner observed 
that the Veteran was first diagnosed with PCOS in 1981 and 
reported experiencing carpal tunnel syndrome for many years.  
Upon physical examination, the Veteran's hands revealed no 
atrophy in the intrinsic muscles of the hand and the opponens 
pollicis and abductor pollicis brevis were observed to show 
full strength.  There was no decrease in sensation in the 
distribution of the median nerve in either hand.  The 
examiner diagnosed a history of carpal tunnel syndrome with 
no clinical stigmata and stated that, as carpal tunnel 
syndrome was not a feature of PCOS, if such a diagnosis was 
verified, it would not be likely related to PCOS.

In February 2004, the Veteran was evaluated by a VA 
podiatrist and diagnosed with non-insulin dependent Diabetes 
Mellitus neuropathy (although resulting from a podiatry 
examination, no specific part of the body was diagnosed as 
affected by the neuropathy).

The record does not reflect, and the Veteran has not alleged, 
any further treatment for carpal tunnel syndrome.

Although the above history reflects that the Veteran was 
diagnosed with carpal tunnel syndrome at one time, the record 
does not reflect whether or not the Veteran continues to 
experience carpal tunnel syndrome.  More importantly, there 
is no medical evidence relating carpal tunnel to the 
Veteran's qualifying active duty service or to her service-
connected PCOS.  Specifically, service treatment records 
reflect that the Veteran was diagnosed with, and treated for, 
carpal tunnel syndrome during her second term of service, the 
character of which has been found to constitute a statutory 
bar to VA disability benefits.  The 2002 VA examiner observed 
that PCOS pre-existed carpal tunnel syndrome, but provided an 
opinion against any relationship between the two diagnoses.  
As noted in regard to the claim for a major depressive 
disorder, the only evidence of record relating the claimed 
disability to PCOS is the Veteran's claim of entitlement to 
service connection for carpal tunnel syndrome as 
"secondary" (to PCOS).

The Board notes again that although VA cannot ignore a 
Veteran's testimony, her personal interest may affect the 
credibility of evidence.  Cartwright, 2 Vet. App. at 25.  
Further, lay statements as to etiology do not constitute 
competent medical evidence that can be accepted by the Board.  
See Espiritu, 2 Vet. App. at 494-95.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993); also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board 
notes that the only reasoned medical opinion in the claims 
file discussing the possibility of an etiological 
relationship between carpal tunnel syndrome and PCOS is from 
the 2002 VA examiner.  

The 2002 VA opinion reflects review of the Veteran's medical 
history and, on the basis that carpal tunnel syndrome is not 
recognized as an effect of PCOS, stated that it was unlikely 
that the diagnoses were related.  The Board finds the opinion 
competent and probative as it presents a clear conclusion 
with supporting data and reasoned medical explanation.  See 
Stefl, 21 Vet. App. at 124.  Further, although the examiner 
did not address whether carpal tunnel syndrome was directly 
related to her qualifying active duty service, the Board 
finds that there is no evidence, and the Veteran has not 
alleged, that carpal tunnel syndrome was incurred in service 
prior to January 1984.  See Robinson v. Mansfield, 21 Vet. 
App. 545 (2008) (stating that the Board must only address the 
theories of entitlement explicitly raised by the claimant or 
the evidence of record).

Although the Veteran has been diagnosed in the past as having 
carpal tunnel syndrome, there is no evidence that she 
continues to experience this disability or that it exists as 
a result of her PCOS or is related to her first, qualifying, 
term of service.  As there is no evidence associated with the 
claims file indicating that the Veteran experiences carpal 
tunnel syndrome as a direct result of service or secondary to 
PCOS, the preponderance of the evidence is against the claim 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. at 55-57.  
Therefore, entitlement to service connection for a carpal 
tunnel syndrome must be denied.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath, 1 Vet. App. at 594), where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was granted service connection for PCOS in a June 
1997 rating decision, which assigned a non-compensable 
rating, effective August 1989.  More than one (1) year later 
in September 1998, the Veteran submitted a claim for an 
increased rating for PCOS, but the RO confirmed and continued 
the non-compensable rating in a July 1999 decision.  The 
following discussion addresses the Veteran's level of 
disability from the time the increased rating claim was filed 
in September 1998.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. 
App. 505.  

The RO rated the Veteran's PCOS under 38 C.F.R. § 4.116, 
Diagnostic Code (DC) 7615, which is rated under the general 
rating formula for disease, injury, or adhesions of the 
female reproductive organs, to include ovarian disease or 
injury.

Under DC 7615, a non-compensable rating is appropriate when 
the symptoms do not require continuous treatment.  A 10 
percent rating is to be assigned for symptoms that require 
continuous treatment.  A 30 percent rating is to be assigned 
for symptoms not controlled by continuous treatment.  38 
C.F.R. § 4.116, Diagnostic Code 7615.

In November 1998, the Veteran received a VA gynecological 
examination, including CBC, urinalysis, ultrasound, and pap 
smear, which was normal.  In June 1999 she reported for 
treatment of itching around the vulva area and was diagnosed 
with vulvovaginal candidiasis.  

During an August 2000 VA wellness screen, pap smear results 
from the cervix and vagina revealed benign cellular changes 
and a shift in vaginal flora.  In March 2001, the Veteran 
reported that she "still ha[s] that ovarian cyst, but [has] 
her period."  The treating provider noted that she presented 
with left-sided discomfort and reviewed her plan of care, 
observing that she had no-showed for several screening and 
was last seen in August 2000.  She was diagnosed with lower 
left quadrant pain of unknown origin.  A subsequent March 
2001 treatment note reflects that her pelvic pain was 
diagnosed as premenstrual cramps and she was prescribed 
Naprosyn.

An April 2001 VA treatment note indicates that sonogram was 
normal except for a small cyst in the left ovary.  A February 
2002 examination also was normal except for the evidence of 
the small simple cyst on the left ovary; a pap smear revealed 
benign cellular changes.

The October 2001 occupational medicine Florida State 
disability examiner observed a past history of recurrent 
premenstrual and pelvic pains.  In her 2002 application for 
SSA disability benefits, the Veteran reported receiving 
"constant observation" from VA for "cyst on ovaries."

A wellness screening performed in October 2003 revealed the 
presence of inflammation and the Veteran was diagnosed with 
bacterial vaginosis.

The Veteran received another wellness screening in October 
2004, which was normal; at that time, she reported prior 
treatment for an ovarian mass, but denied any current pain or 
discomfort.  She was afforded a VA examination in December 
2004 and the examiner noted her history of PCOS.  
Gynecological examination revealed fibrocystic breasts, a 
lesion-free cervix, and a normal uterus with normal non-
tender adnexa.  She was diagnosed with monilial vaginitis, a 
history of a left ovarian mass, a history of PCOS; she was 
asked to return for a pelvic ultrasound.  In an addendum to 
the report, the examiner noted review of the claims file and 
the results of the pelvic ultrasound.  The ultrasound did not 
reveal any mass in the pelvic area, but the Veteran presented 
with some tenderness.  The examiner observed, in specific 
regard to PCOS, that the Veteran was menopausal and 
"normally this syndrome is of no consequence and not 
symptomatic" during that stage.


The Veteran received another wellness screening in February 
2005.  A microscopic specimen of cervical and vaginal cells 
revealed  reactive cellular changes associated with 
inflammation.  The treating provider observed that the shift 
in vaginal flora was suggestive of bacterial vaginosis.  A 
February 2005 ultrasound revealed a normal sized uterus with 
a single, small myoma, but normal endometrium and 
unremarkable bilateral adnexa.

A March 2006 VA treatment note reflects that PCOS had been 
dropped from her list of medical problems.  A May 2006 VA 
treatment note reflects a normal gynecological examination; 
transvaginal ultrasound revealed a single, small myoma, but 
no other abnormalities.  The record does not reflect any 
further treatment for PCOS.

The Board observes that the Veteran, through counsel, 
submitted Internet research regarding PCOS.  In a June 2007 
brief submitted to the Court, the Veteran's counsel stated 
that this research, specifically the information from the 
National Women's Health Information Center, "noted that 
symptoms from PCOS may continue or get worse after 
menopause."  The research submitted states the following:

?	In http://www.4woman.gov/faq/pcos.htm (accessed January 
2007) a paragraph titled "Does polycystic ovarian 
syndrome (PCOS) change at menopause?," that researchers 

